Martin, J.,

delivered the opinion of the court.
The plaintifTis appellant from an interlocutory judgment setting aside a writ of sequestration. It is contended that an appeal does not lie in this case, because the judgment is not final, and works no irreparable injury. This question is not res nova, and was settled in the case of the “State vs. Judge Lewis,” 9 Martin, 301, in which we held, that this objection was not a sufficient cause for the discharge of a mandamus nisi to the judge of the first district.
*246The sequestration was set aside on a suggestion that the surety in the bond was not domiciliated in the parish.
. It appears that this suit was brought in the parish of Assumption, and there is an admission in the record that the surety resides in the parish of St. James. According to the Louisiana Code, article SOI 1, and the Code of Practice, article 276, the surety should be a resident, and have his domicil in the parish of Assumption.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be affirmed, with costs.